DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed March 31, 2021.

Claims 1-18 are pending in the application.  Claims 1 and 10 are independent claims.

Response to Arguments
Applicant's amendments and arguments filed March 31, 2021 have been fully considered but they are not persuasive.  In particular, Applicant argues that the applied Chang reference “fails to explicitly disclose that the trapping layer is formed in the top electrode for trapping hydrogen, as recited in the amended claims 1 and 10…the 
This argument is not persuasive as the combination of the Chang layers 124 and 136 will provide the Chang device with the functionality of a top electrode.  Thus the combination of layers 124 and 136 provide a top electrode where the trapping layer (136) is formed in the top electrode (combination of 124 and 136).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 10,276,779 B2 to Chang et al. (referred to hereafter as “Chang”).

Regarding claim 1, Chang teaches a method for fabricating semiconductor device {Figure 19, for example}, comprising: forming a magnetic tunneling junction (MTJ) {122} on a substrate {104}; forming a top electrode {the combination of 124 and 136} on the MTJ; and forming a trapping layer {136} in the top electrode for trapping hydrogen {column 4, lines 42-46}.

Regarding claim 2 (that depends from claim 1), Chang teaches forming a first inter-metal dielectric (IMD) layer {110} on the substrate; forming a first metal interconnection {106} in the first IMD layer; and forming the MTJ {122} on the first metal interconnection.

Regarding claim 3 (that depends from claim 2), Chang teaches forming a cap layer {134} on the IMD layer {110} and the MTJ {122}; forming a second IMD layer {132} on the first IMD layer and the MTJ; forming a stop layer {118} on the first IMD layer; forming a third IMD layer {134} on the stop layer; and forming a second metal interconnection {140} in the third IMD layer to electrically connect the MTJ.

Regarding claim 4 (that depends from claim 1), Chang teaches the top electrode {combination of 124 and 136; “top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)} can comprise: a first electrode layer {124; “top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)} on the MTJ; and a second electrode layer {136} on the first electrode layer.

Regarding claim 5 (that depends from claim 4), Chang teaches the first electrode layer {124} comprises titanium nitride (TiN) {“titanium nitride (TiN)” (column 8, lines 25-30)}.

Regarding claim 10, Chang teaches a semiconductor device {Figure 19, for example}, comprising: a magnetic tunneling junction (MTJ) {122} on a substrate {104}; a top 

Regarding claim 11 (that depends from claim 10), Chang teaches a first inter-metal dielectric (IMD) layer {110} on the substrate; a first metal interconnection {106} in the first IMD layer; and the MTJ {122} on the first metal interconnection.

Regarding claim 12 (that depends from claim 11), Chang teaches a cap layer {134} on the IMD layer {110}; a second IMD layer {132} around the MTJ; a stop layer {118} on the second IMD layer {132}; a third IMD layer {142} on the stop layer; and a second metal interconnection {140} in the third IMD layer to electrically connect the MTJ.

Regarding claim 13 (that depends from claim 10), Chang teaches the top electrode {combination of 124 and 136; “top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)} can comprise: a first electrode layer {124; “top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)} on the MTJ; and a second electrode layer {136} on the first electrode layer.

Regarding claim 5 (that depends from claim 4), Chang teaches the first electrode layer {124} comprises titanium nitride (TiN) {titanium nitride (TiN)” (column 8, lines 25-30)}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as unpatentable over Chang in view of U.S. Published Patent Application No. 20020114722 A1 to Kimmel et al. (referred to hereafter as “Kimmel”).

Regarding claim 6 (that depends from claim 4), Chang does not appear to explicitly state the second electrode layer {“getter layer 136” (column 4, line 42)} comprises tantalum (Ta). Kimmel paragraph [0020] shows that it was known that “getter material can be a tantalum hydride material.”  It would have been obvious to one of ordinary skill in the art to substitute tantalum hydride getter material for the getter material used in Chang as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 7 (that depends from claim 1), Chang does not appear to explicitly state that the trapping layer {“getter layer 136” (column 4, line 42)} comprises tantalum hydride (TaH).  Kimmel paragraph [0020] shows that it was known that “getter material can be a tantalum hydride material.”  It would have been obvious to one of ordinary skill in the art to substitute tantalum hydride getter material for the getter material used in Chang as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 8 (that depends from claim 7), it would be expected by one of ordinary skill in the art that the Chang “getter material configured to absorb gasses that may negatively affect…the top electrode” (column 4, lines 42-45) would have more absorbed gas near the top surface and a gradient with little if any absorbed gases diffused all the way to the bottom.  Thus, it would be expected that the Chang trapping layer would comprise a concentration gradient.

Regarding claim 9 (that depends from claim 8), it would be expected by one of ordinary skill in the art that the Chang “getter material configured to absorb gasses that may negatively affect…the top electrode” (column 4, lines 42-45) would have more absorbed gas near the top surface and a gradient with little if any absorbed gases diffused all the way to the bottom.  Thus, it would be expected that the Chang concentration of hydrogen would decreases from a top surface of the top electrode toward the MTJ.

Regarding claim 15 (that depends from claim 13), Chang does not appear to explicitly state the second electrode layer {“getter layer 136” (column 4, line 42)} comprises tantalum (Ta). Kimmel paragraph [0020] shows that it was known that “getter material can be a tantalum hydride material.”  It would have been obvious to one of ordinary skill in the art to substitute tantalum hydride getter material for the getter material used in Chang as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 16 (that depends from claim 10), Chang does not appear to explicitly state that the trapping layer {“getter layer 136” (column 4, line 42} comprises tantalum hydride (TaH).  Kimmel paragraph [0020] shows that it was known that “getter material can be a tantalum hydride material.”  It would have been obvious to one of ordinary skill in the art to substitute tantalum hydride getter material for the getter material used in Chang as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 17 (that depends from claim 16), it would be expected by one of ordinary skill in the art that the Chang “getter material configured to absorb gasses that may negatively affect…the top electrode” (column 4, lines 42-45) would have more absorbed gas near the top surface and a gradient with little if any absorbed gases diffused all the way to the bottom.  Thus, it would be expected that the Chang trapping layer would comprise a concentration gradient.

Regarding claim 18 (that depends from claim 17), it would be expected by one of ordinary skill in the art that the Chang “getter material configured to absorb gasses that may negatively affect…the top electrode” (column 4, lines 42-45) would have more absorbed gas near the top surface and a gradient with little if any absorbed gases diffused all the way to the bottom.  Thus, it would be expected that the Chang concentration of hydrogen would decreases from a top surface of the top electrode toward the MTJ.

Conclusion
The cited U.S. Published Patent Application No. 20210043721 A1 to Shih et al., in paragraph [0032], shows that it is known that the top electrode can include material that acts as a trapping layer {top electrode “may act as additional getter layers for hydrogen to prevent hydrogen accumulation…”}.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826